The indictment charged this appellant with the offense of carrying a pistol concealed *Page 694 
about his person, or on premises not his own or under his control. He was duly convicted and sentenced to hard labor for the county. From the judgment of conviction this appeal was taken and allowed on April 23, 1931. The cause has been pending in this court since June 16, 1931. At the first call of the docket of the Second division, from which this appeal comes, on to wit, October 29, 1931, the appellant moves the court to dismiss his appeal. The motion is granted and appeal dismissed. The judgment of the lower court will be executed by proper authorities.
Appeal dismissed.